DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 recite “a single thermosetting resin, the single thermosetting resin being one or more”. The scope of the claim is confusing since it is not clear how the claim can require both a “single”, i.e. one thermosetting resin, as well as one “or more” (i.e. not a single) of the listed resins.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 8, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arita et al. (US 2009/0088535 A1).

Regarding claims 8, 10 and 11, Arita et al. disclose an epoxy resin (thermoset resin) composition (see Abstract and paragraph 0118). The composition comprises spherical fused silica as inorganic filler in an amount of 80 to 95 wt% (see paragraphs 0115-0116). The composition can also contain molybdenum compound such as zinc molybdate (see paragraph 0107). The composition requires only a single epoxy resin. The composition is used for electronic circuit boards (i.e. a laminate plate for wiring boards) (see paragraph 0118 and 0119). The composition is varnished by using an organic solvent (see paragraph 00119). The composition is applied on a base material such as glass fiber, glass mat, etc. and heated at a temperature at 50 to 170 C to obtain prepreg as the cured article (see paragraph 0119). Further, the obtained prepreg can be laminated with a copper thin film followed by heat-pressing at a temperature between 170 and 250 C to obtain copper-coated laminate (see paragraph 0119). The heating will necessarily produce cured resin. Further, a molding method can be used to mold the cured article (see paragraphs 0053, 0124). Accordingly, prepreg can be molded. 
While Arita et al. do not disclose a prepreg comprising a semi-cured resin composition, given that prepreg is formed at temperature of 50 to 170 C followed by laminate formed at heat-pressing temperature 170 and 250 C and given that prepreg is formed at temperature less than the heat-pressing temperature, the resin will necessarily be a semi-cured resin compared to the resin after heat-pressing temperature. 
Arita does not disclose the claimed vol% of fused silica.
However, Arita discloses that that the amount of fused silica does affect the flame resistance, humidity resistance, and lead solder crack resistance (0116). Therefore, it would have been obvious to one of ordinary skill in the art to use vol% of silica, including that presently 
Further, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Arita et al. meets the requirements of the claimed product, Arita et al. clearly meet the requirements of present claims.

Claim 9 above is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arita et al. (US 2009/0088535 A1) as applied to claim 8, further in view of Kato et al. (US 2009/0017316 A1 cited in IDS)

Regarding claim 9, Arita et al. disclose the laminate plate as set forth above. Further, Arita et al. disclose the zinc molybdate is used as a flame retardant (0105, 0107). 
Therefore, as taught by Arita et al., it would have been obvious to one of the ordinary skills in the art to use zinc molybdate in amounts including that presently claimed in order to improve flame retardancy, and thereby arrive at the claimed invention. 
Arita et al. do not disclose average particle size of fused spherical silica. 
Kato et al. disclose fused silica having particle diameter of 0.2 to 5 microns has dispersibility and excellent in low thermal expansion properties (see paragraph 0023).
In light of motivation for using fused silica having particle size of 0.2 to 5 microns disclosed by Kato et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use fused silica having particle size of 0.2 to 5 microns in Arita et al. in order to improve dispersibility and low thermal expansion properties, and thereby arrive at the claimed invention.

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arita et al. (US 2009/0088535 A1 cited in IDS) in view of Tokiwa (US 2004/0265595 A1 cited in IDS).

Regarding claims 15 and 16, Arita et al. disclose an epoxy resin (thermoset resin) composition (see Abstract and paragraph 0118). The composition comprises spherical fused silica as inorganic filler (see paragraphs 0115-0116). The composition can also contain molybdenum compound such as zinc molybdate (see paragraph 0107). The composition requires only a single epoxy resin. The composition is used for electronic circuit boards (i.e. a laminate plate for wiring boards) (see paragraph 0118 and 0119). The composition is varnished by using an organic solvent (see paragraph 00119). The composition is applied on a base material such as glass fiber, glass mat, etc. and heated at a temperature at 50 to 170 C to obtain prepreg as the cured article (see paragraph 0119). Further, the obtained prepreg can be laminated with a copper thin film followed by heat-pressing at a temperature between 170 and 250 C to obtain copper-coated laminate (see paragraph 0119). The heating will necessarily produce cured resin. Further, a molding method can be used to mold the cured article (see paragraphs 0053, 0124). Accordingly, prepreg can be molded.
 Arita et al. do not disclose silica particle having presently claimed average particle size and specific surface area.
Tokiwa discloses silica having particle size of 5 to 50 nm, i.e. 0.005 to 0.05 microns and specific surface area of about 50 to 500 m2/g (see paragraph 0075). The addition of silica imparts flame retardancy and also improves dimensional stability of cured articles and molded articles (see paragraph 0075).
In light of motivation for using silica having particle size of 0.005 to 0.05 microns and specific surface area of about 50 to 500 m2/g disclosed by Tokiwa as described above, it therefore would have been obvious to one of the ordinary skill in the art to use silica having particle size of 0.005 to 0.05 microns and specific surface area of about 50 to 500 m2/g of Tokiwa in Arita et al. in order to impart flame retardancy and also improve dimensional stability of cured articles and molded articles, and thereby arrive at the claimed invention.
Arita et al. in view of Tokiwa do not disclose a resin composition obtained through presently claimed first dispersing and mixing step, second dispersing and mixing step and third dispersing and mixing step.
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
.

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arita et al. (US 2009/0088535 A1) in view of Kato et al. (US 2009/0017316 A1 cited in IDS).

Regarding claims 17-20, Arita et al. disclose an epoxy resin (thermoset resin) composition (see Abstract and paragraph 0118). The composition comprises spherical fused silica as inorganic filler in an amount of 80 to 95 wt% (see paragraphs 0115-0116). The composition can also contain molybdenum compound such as zinc molybdate (see paragraph 0107). The composition does not include a cyanate resin. The composition is used for electronic circuit boards (i.e. a laminate plate for wiring boards) (see paragraph 0118 and 0119). The composition is applied on a base material such as glass fiber, glass mat, etc. and heated at a temperature at 50 to 170 C to obtain prepreg as the cured article (see paragraph 0119). Further, the obtained prepreg can be laminated with a copper thin film followed by heat-pressing at a temperature between 170 and 250 C to obtain copper-coated laminate (see paragraph 0119). The heating will necessarily produce cured resin.
Arita does not disclose the claimed vol% of fused silica. 
However, Arita discloses that that the amount of fused silica does affect the flame resistance, humidity resistance, and lead solder crack resistance (0116). Therefore, it would have been obvious to one of ordinary skill in the art to use vol% of silica, including that presently claimed, in order to enhance the flame resistance, humidity resistance, and lead solder crack resistance, and thereby arrive at the claimed invention.
Further, Arita et al. disclose the zinc molybdate is used as a flame retardant (0105, 0107). Therefore, as taught by Arita et al., it would have been obvious to one of the ordinary skills in the art to use zinc molybdate in amounts including that presently claimed in order to improve flame retardancy, and thereby arrive at the claimed invention. 
Arita et al. do not disclose average particle size of fused spherical silica. 
Kato et al. disclose fused silica having particle diameter of 0.2 to 5 microns has dispersibility and excellent in low thermal expansion properties (see paragraph 0023).
In light of motivation for using fused silica having particle size of 0.2 to 5 microns disclosed by Kato et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use fused silica having particle size of 0.2 to 5 microns in Arita et al. in order to improve dispersibility and low thermal expansion properties, and thereby arrive at the claimed invention.

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arita et al. (US 2009/0088535 A1) in view of Kato et al. (US 2009/0017316 A1 cited in IDS) and Tokiwa (US 2004/0265595 A1 cited in IDS).

Regarding claims 21 and 22, Arita et al. disclose an epoxy resin (thermoset resin) composition (see Abstract and paragraph 0118). The composition comprises spherical fused silica (i.e. second silica) as inorganic filler (see paragraphs 0115-0116). The composition can also contain molybdenum compound such as zinc molybdate (see paragraph 0107). The composition does not include a cyanate resin. The composition is used for electronic circuit boards (i.e. a laminate plate for wiring boards) (see paragraph 0118 and 0119). The composition is applied on a base material such as glass fiber, glass mat, etc. and heated at a temperature at 50 to 170 C to obtain prepreg as the cured article (see paragraph 0119). Further, the obtained prepreg can be laminated with a copper thin film followed by heat-pressing at a 
While Arita et al. do not disclose a prepreg comprising a semi-cured resin composition, given that prepreg is formed at temperature of 50 to 170 C followed by laminate formed at heat-pressing temperature 170 and 250 C and given that prepreg is formed at temperature less than the heat-pressing temperature, the resin will necessarily be a semi-cured resin compared to the resin after heat-pressing temperature. 
Arita et al. do not disclose average particle size of fused spherical silica (i.e. second silica). Arita et al. do not disclose first silica having presently claimed average particle size and specific surface area.
Kato et al. disclose fused silica having particle diameter of 0.2 to 5 microns has dispersibility and excellent in low thermal expansion properties (see paragraph 0023).
In light of motivation for using fused silica having particle size of 0.2 to 5 microns disclosed by Kato et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use fused silica (second silica) having particle size of 0.2 to 5 microns in Arita et al. in order to improve dispersibility and low thermal expansion properties, and thereby arrive at the claimed invention.
Arita et al. in view of Kato et al. do not disclose first silica having presently claimed average particle size and specific surface area.
Tokiwa discloses silica having particle size of 5 to 50 nm, i.e. 0.005 to 0.05 microns and specific surface area of about 50 to 500 m2/g (see paragraph 0075). The addition of silica imparts flame retardancy and also improves dimensional stability of cured articles and molded articles (see paragraph 0075).
In light of motivation for using silica having particle size of 0.005 to 0.05 microns and specific surface area of about 50 to 500 m2/g disclosed by Tokiwa as described above, it 

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments, except as set forth below are moot in light of new grounds of rejections.

Applicants argue that the entirety of Kato (see, e.g., abstract) requires the presence of a cyanate ester resin, which is contrary to, and teaches away from, the recitations of claims 17 and 21. 
However, Arita et al. already disclose resin composition not formed from a cyanate resin. Kato has been used as secondary reference only to teach average particle size of fused silica. Further, the motivation provided by Kato for average particle size of fused silica is not dependent on any resin including cyanate resin. Therefore, Kato does not teach away from recitations of claims 17 and 21.
Further, it is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 

Applicants argue that it is further submitted that subject matter presently recited in claims 17 and 21 would have provided unexpectedly superior results over the teachings of Arita, for at least the following reasons. Evidence of unexpectedly superior results need only be compared with the closest or most relevant art because requiring applicant to compare the results of claimed subject matter with a combination of references “would be requiring comparison of the results of the invention with the results of the invention”.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific thermosetting resin in specific amounts, whereas the present claims has broad recitation of thermosetting resin in any amounts, (ii) the examples recite specific silica (specific average particle size and/or specific surface area), whereas present claim 8 recite any silica and present claims 15, 17 and 21 recite silica having broad recitation of particle size and/or specific surface area, (iii) there is no data at upper and lower end points for claimed amount of silica, (iv) the examples recite specific molybdenum compound having specific average particle size, whereas the present claims has broad recitation of molybdenum compounds having any average particle size (claims 8, 17) and present claims recite any molybdenum compound (claims 15 and 21), (v) the examples recite specific volume% of molybdenum compound, whereas present claims recite any amount of molybdenum compound (claims 8, 15, 17 and 21), and (vi) the examples recite resin composition, whereas the claims are directed to a laminate plate or a prepreg.
Further, given that cited prior art disclose resin composition identical to that presently claimed, it is obvious or inherent that the cited prior art will have properties similar to the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787